UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2221


JEAN ROGER DALLE ESSOKA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 18, 2015                  Decided:   June 26, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle   Beach-Oswald,  Terese   Tadros  Ibarra,   BEACH-OSWALD
IMMIGRATION   LAW   ASSOCIATES,   PC,   Washington,   D.C.,   for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Cindy S. Ferrier, Assistant Director, Joseph
A. O’Connell, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jean Roger Dalle Essoka, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)    denying   his       motion    to    reopen.     We    have

reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion as

untimely.     See 8 C.F.R. § 1003.2(a), (c) (2014).                  Accordingly,

we deny the petition for review for the reasons stated by the

Board.      See In re: Dalle Essoka (B.I.A. Oct. 8, 2014).                      We

dispense    with     oral   argument    because       the    facts    and    legal

contentions    are   adequately   presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                        2